DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The moiety “A” must be a divalent compound.  However, the possibilities for A are not shown to be divalent.  For example, “OR20” is not divalent but “-OR20-“ is.  Similarly, Z’ must be divalent, but the possibilities for Z’ are not shown to be divalent. R26, R27 and R28 are defined, but do not appear in any of the formulas. Further, it is not known what is meant by “a carbonyl group constituted by C4-C8 and C2-C4”  Clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kienle et al. (US 2015/0284865) in view of Niazimbetova (US 2011/0220514).
Regarding claims 1-3: Kienle et al. teaches a reaction product of an amine and an acrylamide (para. 66) and an epoxide (para. 76).  Kienle et al. teaches the amine group can be H2N-(CH2)2-O-(CH2)2-O-(CH2)2-NH2 which is the claimed formula where R’ is hydrogen and R is the structure (II) where R1-R6 are hydrogen, n is 2 and p is 1. Kienle et al. also discloses ethylenebisacrylamide (para. 72), which is the claimed structure where R’’ is the structure VII where R15 is hydrogen and u is 2.
Not disclosed is the epoxide being a bisepoxide. However, Niazimbetova teaches a similar reaction product of a nitrogen containing compound and a bisepoxide such as 
    PNG
    media_image1.png
    426
    442
    media_image1.png
    Greyscale
Kienle et al. and Niazimbetova are analogous art since they are both concerned with the same field of endeavor, namely compositions for metal electroplating.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the bisepoxide of Niazimbetova in the composition of Kienle et al. and would have been motivated to do so to reduce defects, as evidenced by Niazimbetova (para. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767